MCCLELLAN, C. J.
A conveyance of “two acres of land lying in the west half of section 24, township 18, range 29, situated on the southwest part and on line of said property, known as Silas place, situated in Lee county, Alabama,” is not void on its face for uncertainty of description. We construe the.words used to mean that the two acre lot is in the southwest part of the west half of section 24 and upon the line of that section, and that it, the two acre lot, is known as the Hilas place. This last expression “known as the Silas place,” supplies the means of identification by parole evidence; and the description is certain since it may be made certain by proof of the identity of the Silas place. Of course, if the proof fails to locate any two acres of land in the given subdivision as the Silas place, the plaintiff in this action would fail; but it does not follow upon that consideration that the conveyance is void on its face.
The court erred, in our opinion, in excluding the mom gage from Dock Williams and others to A. I. and 31. E. Seymour and the deed from the latter to A. D. Scymour, the plaintiff, from the jury.
The other rulings complained of were consequent upon the exclusion of the mortgage and deed, and it is unnecessary to discuss them.
Reversed and remanded.